¶48
Sanders, J.
(concurring) — The majority concludes there is no constitutional right to counsel paid at public expense in a dissolution proceeding. I concur in the result but write separately to emphasize the general rule that requires a determination of state action prior to the analysis of the merits of a claim alleging deprivation of a constitutional right. Since I do not believe there is state action here, I would deny Brenda King’s claim on this ground alone.
¶49 Ms. King seeks declaratory and injunctive relief from continued enforcement of a parenting plan established between her and her ex-spouse. Ms. King argues state action exists because (1) any adjudication and enforcement of private rights by the judiciary is sufficient state action and (2) dissolution and child custody determinations involve state action because state law mandates the court as the exclusive forum. Br. of Appellant at 17. The majority assumes the validity of Ms. King’s argument. Majority at 387 n.5.
¶50 Her first argument fails because its scope is too broad, emasculating the public/private dichotomy essential to maintaining personal liberty and protecting the State from responsibility for conduct not reasonably attributable to it. Her second argument fails because the State’s enactment of neutral regulations alone is insufficient state action; a dissolution and child custody proceeding is merely *399public recognition of private facts with the court merely the neutral governmental entity recognizing the private matter. Because the State cannot be held responsible for the King dissolution or Ms. King’s financial inability to retain counsel, there is no state action.
¶51 With limited exception “the fundamental nature of a constitution is to govern the relationship between the people and their government, not to control the rights of the people vis-a-vis each other.” Southcenter Joint Venture v. Nat’l Democratic Policy Comm., 113 Wn.2d 413, 422, 780 P.2d 1282 (1989); see also James M. Dolliver, The Washington Constitution and “State Action”: The View of the Framers, 22 Willamette L. Rev. 445, 448 (1986). This public/ private distinction has long been a feature of this country’s jurisprudence. See Civil Rights Cases, 109 U.S. 3, 3 S. Ct. 18, 27 L. Ed. 835 (1883). It has been called the “essential dichotomy,” preserving individual liberties by limiting the reach of constitutional restrictions to only those of state actors. Jackson v. Metro. Edison Co., 419 U.S. 345, 349, 95 S. Ct. 449, 42 L. Ed. 2d 477 (1974). Without this separation, private individuals would “face constitutional litigation whenever they seek to rely on some state rule governing their interactions with the community surrounding them.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 937, 102 S. Ct. 2744, 73 L. Ed. 2d 482 (1982).
¶52 This dichotomy is also necessary to “avoid[ ] imposing on the State, its agencies or officials, responsibility for conduct for which they cannot fairly be blamed.” Id. at 936. As one scholar recently described the state action doctrine: “[It is] about responsibility, not causation. [The] generic patterns in the case law concerning state action: State Officer or Agent; Joint Venturer; Encouragement; Affirmative Approval; and Traditional State Function — describe ways of being responsible for illicit outcomes, not ways of causing them.” Don Herzog, The Kerr Principle, State Action, and Legal Rights, 105 Mich. L. Rev. 1, 24-25 (2006) (footnote and internal quotation marks omitted).
*400¶53 Whether state action exists is sometimes not readily determinable. Reitman v. Mulkey, 387 U.S. 369, 378, 87 S. Ct. 1627, 18 L. Ed. 2d 830 (1967) (stating there is no “infallible test” for determining the existence of state action). Whether an alleged deprivation of a protected right is “fairly attributable” to the state involves a two part test:
First, the deprivation must be caused by the exercise of some right or privilege created by the State or by a rule of conduct imposed by the State or by a person for whom the State is responsible.... Second, the party charged with the deprivation must be a person who may fairly be said to be a state actor.
Lugar, 457 U.S. at 937 (citations omitted). As the Court in Lugar pointed out, these two distinct inquiries are related, “collaps [ing] into each other when the claim of a constitutional deprivation is directed against a party whose official character is such as to lend the weight of the State to his decisions!, but] diverging] when the constitutional claim is directed against a party without such apparent authority, i. e., against a private party.” Id. (citation omitted). Here, Ms. King is seeking relief not from some specific state actor or action but from continued enforcement of a parenting plan established on grounds supplied by her and her ex-spouse. The question becomes whether the State’s authorization of Michael King’s conduct in terms of adopting and enforcing this parenting plan constitutes state action.
¶54 Adjudication and enforcement of private rights is not sufficient state action in the sense necessary to implicate constitutional protections. It is axiomatic a state acts only through its executive, legislative, or judicial branch, Shelley v. Kraemer, 334 U.S. 1, 14, 68 S. Ct. 836, 92 L. Ed. 1161 (1948). State action, however, in the “full and complete sense of the phrase,” id. at 19, exists only when the state is fairly responsible for the conduct in question. See Lugar, 457 U.S. at 937. Merely providing a neutral forum to resolve a private dispute is insufficient state action without something more to make the state responsible for the alleged deprivation of rights. The distinction between the state acting itself and the state obligated to act on grounds *401supplied by an individual is critical to maintaining the private/public dichotomy. Herzog, supra, at 7. Otherwise, any state enforcement of private rights would trigger constitutional litigation. Lugar, 457 U.S. at 937.
¶55 Ms. King’s reliance on Shelley, 334 U.S. 1, to support her argument that state action exists whenever private parties use courts to pursue private remedies, is misplaced. While the United States Supreme Court in Shelley held judicial enforcement of racially restrictive covenants by state courts violates the equal protection clause of the Fourteenth Amendment, the United States Supreme Court has since pulled back the reach of Shelley, if not overruling it sub silentio, by requiring “something more” than the reliance on a statute or judicial proceeding. See Lugar, 457 U.S. at 939 n.21 (stating “we do not hold today that a ‘private party’s mere invocation of state legal procedures constitutes “joint participation” or “conspiracy” with state officials satisfying the [state action requirement]’ ” (quoting id. at 951 (Powell, J., dissenting))).
¶56 Additionally, the state’s regulation of dissolution and child custody determinations does not place the state’s imprimatur onto every action occurring within the required forum because a comprehensive regulatory scheme is insufficient to create state action without something more to implicate the state as the responsible party. See Moose Lodge No. 107 v. Irvis, 407 U.S. 163, 92 S. Ct. 1965, 32 L. Ed. 2d 627 (1972); Jackson, 419 U.S. 345.
¶57 In Moose Lodge the Supreme Court held Pennsylvania’s liquor licensing scheme was insufficient to make the state responsible for a private club’s act of choosing its members on a discriminatory basis. As the Court explained:
The Court has never held . . . that discrimination by an otherwise private entity would be violative of the Equal Protection Clause if the private entity receives any sort of benefit or service at all from the State, or if it is subject to state regulation in any degree whatever. Since state-furnished services include such necessities of life as electricity, water, and police and fire protection, such a holding would utterly emas*402culate the distinction between private as distinguished from state conduct ....
Moose Lodge, 407 U.S. at 173.
¶58 In Jackson, 419 U.S. at 354, petitioner argued the termination of her electric service without notice or hearing was state action because the state “ ‘specifically authorized and approved’ ” the termination practice. The Court, holding that no state action existed, noted, “[i]f the mere existence of [a] regulatory scheme made [the respondent’s] action that of the State, then presumably the actions of a lone Philadelphia cab driver could also be fairly treated as those of the State.” Id. at 350 n.7.
¶59 Similarly here, the State’s recognition, licensing, and regulation of marriage and dissolution, including child custody, is insufficient standing alone to create state action without eroding the necessary public/private dichotomy. If the recognition and regulation of marriage and dissolution were sufficient state action, then presumably the clergyman (or whomever else) conducting the marriage, the wedding planner, and the marriage counselor would be state actors subject to constitutional limitations.
¶60 Ms. King’s reliance on Boddie v. Connecticut, 401 U.S. 371, 91 S. Ct. 780, 28 L. Ed. 2d 113 (1971), to support her argument that state action exists because state law requires judicial dissolution and child custody proceedings, is also misplaced. In Boddie, the Court held access to the courts for dissolution proceedings could not be limited on the ability to pay court fees and costs. Id. at 374. The Court specifically focused only on “access to the courts as an element of due process,” id. at 375, not the broader implication that every dissolution proceeding necessarily involves state action. Furthermore, the state court in Boddie refused to waive its own fee requirement, an express state action effectively barring access to a judicial remedy. Id. at 373-74.
¶61 Here, Ms. King was unable to afford counsel to assist her in her dissolution. The court denied her motion to have *403counsel appointed at public expense, but she was still able to obtain a dissolution and a child custody decree, just not one on terms she would prefer. As the Supreme Court stated, “[i]f the mere denial of judicial relief is considered sufficient encouragement to make the State responsible for . . . private acts, all private deprivations of property would be converted into public acts whenever the State, for whatever reason, denies relief sought.” Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 165, 98 S. Ct. 1729, 56 L. Ed. 2d 185 (1978). This negates the “ ‘essential dichotomy’ ” of our constitutional system. Id. (quoting Jackson, 419 U.S. at 349). For this reason, I can find no state action and would deny Ms. King’s claim on this ground alone.
J.M. Johnson, J., concurs with Sanders, J.